NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 23 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



ALPHONSO MASON; SONJA BARNUM                     No. 15-15430
MASON,
                                                 D.C. No. 2:14-cv-01709-JCM-NJK
                 Plaintiffs-Appellants,

  v.                                             MEMORANDUM*

WELLS FARGO BANK, NA; LINEAR
FINANCIAL LP, DBA Pardee Home
Loans,

                 Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

       Alphonso Mason and Sonja Barnum Mason appeal pro se from the district

court’s judgment dismissing their diversity action alleging violations of Nevada


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
state law in relation to the Mason’s mortgage. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Manzarek v. St. Paul Fire & Marine Ins.

Co., 519 F.3d 1025, 1030 (9th Cir. 2008) (dismissal under Fed. R. Civ. P.

12(b)(6)); Nw. Airlines, Inc. v. Camacho, 296 F.3d 787, 789 (9th Cir. 2002)

(statute of limitations); Duncan v. Stuetzle, 76 F.3d 1480, 1484 n.4 (9th Cir. 1996)

(motion to remand). We affirm.

      The district court properly denied the Masons’ motion to remand their action

to state court because, contrary to the Masons’ contentions, the district court

properly determined that diversity jurisdiction existed. See 28 U.S.C. §§ 1332(a)

& (c)(1), 1348; Rouse v. Wachovia Mortg., FSB, 747 F.3d 707, 708 (9th Cir. 2014)

(holding that under § 1348, a national bank is “located” only in the state designated

as its main office).

      The district court properly dismissed the Masons’ claims of predatory

lending practices under Nev. Rev. Stat. §§ 598D.100 and 598D.110, and their

claims of fraud and deceit, misrepresentation, and unconscionability, because the

Masons failed to file their action within the applicable statutes of limitations. See

Nev. Rev. Stat. § 11.190(1)(b), (3)(d), and (4)(b); USACM Liquidating Trust v.

Deloitte & Touche, 754 F.3d 645, 648 n.5 (9th Cir. 2014) (three-year limitations

                                          2                                       15-15430
period applies to fraud claims under Nevada law); Rivera v. Peri & Sons Farms,

Inc., 735 F.3d 892, 901 n.6 (9th Cir. 2013) (“Nevada law provides a six-year

statute of limitations for breach of contract claims.”); Matter of Davis, 946 P.2d

1033, 1040 n.10 (Nev. 1997) (two-year limitations period applies to an action upon

a statute for a penalty or forfeiture, except where the statute prescribes a different

limitation).

      AFFIRMED.




                                           3                                     15-15430